DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on November 18, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-14 are pending in the application. 

Election/Restrictions
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to the technical feature of a genetically modified fungal strain capable of converting nicotinic acid mononucleotide (NaMN) to nicotinamide mononucleotide (NMN), wherein said strain comprising nicotinic acid mononucleotide amidating protein (NadE*) activity.
Group II, claims 13 and 14, drawn to the technical feature of a process for production of NMN, comprising: (a) culturing a genetically modified fungal strain according to claim 1 under conditions effective to produce NMN, (b) recovering NMN 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I and II lack unity of invention because even though the inventions of these groups require a genetically modified fungal strain capable of converting nicotinic acid mononucleotide (NaMN) to nicotinamide mononucleotide (NMN), wherein said strain comprising nicotinic acid mononucleotide amidating protein (NadE*) activity, this technical feature is not a special technical feature as it does not PNAS 106:3083-3088, 2009; cited on the IDS filed on November 18, 2019). Sinclair et al. discloses that high levels of NaMN can be generated by a yeast overexpressing the genes for its synthesis from tryptophan, and deleting NMA1 and 2 genes (paragraph [0028]). Sinclair et al. discloses that while yeast produce NaMN, yeast do not produce NMN (paragraph [0038]). Sinclair et al. discloses genetic modification of a yeast to produce NMN (paragraph [0040]). Sinclair et al. does not teach or suggest directly converting NaMN to NMN by NadE* activity, however, the reference of Sorci et al. teaches a newly identified NMN synthase enzyme, referred to as “NadE*”, that converts NaMN to NMN (p. 3085, column 1). In view of the teachings of Sinclair et al. and Sorci et al., it would have been obvious to modify the fungal cell of Sinclair et al., which produces high levels of NaMN, by overexpressing the NMN synthase of Sorci et al. One would have been motivated to and would have had a reasonable expectation of success to do this because Sinclair et al. discloses a fungal cell producing high levels of NaMN and acknowledges the concept of genetic modification of a fungal cell to produce NMN, and Sorci et al. taught a new enzyme that converts NaMN to NMN. Therefore, the shared same or corresponding technical feature between Groups I and II is not a contribution over the prior art.   

Election of Species
If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species of polypeptide having NadE* activity. These species are deemed 
The species are as follows: SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17 and SEQ ID NO: 18.
Applicant is required, in reply to this action, to elect a single species of composition to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) is/are generic: 1, 2, and 5-14.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species of SEQ ID NO: 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 is different polypeptide having NadE* activity and each of the species of SEQ ID NO: 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 is considered to 
Moreover, the species of SEQ ID NO: 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 do not make a contribution over the prior art. The shared same or corresponding technical feature among the species of SEQ ID NO: 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 is a polypeptide having NadE* activity and this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sorci et al. (supra), which discloses a polypeptide having NadE* activity (p. 3085, column 1). 

If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species of additional modifications. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: (a) introduction/expressing of a gene encoding a polypeptide having L-aspartate oxidase activity, in particular wherein the gene is of bacterial origin; (b) introduction/expressing of a gene encoding a polypeptide having quinolinate synthase activity, in particular wherein the gene is of bacterial origin; (c) reducing nicotinamide riboside transporter protein activity; (d) reducing nicotinic acid mononucleotide adenyltransferase activity; (e) reducing nicotinamide riboside kinase activity; (f) reducing purine nucleoside phosphorylase activity; and (g) modifying the activity of nicotinamide mononucleotide hydrolase activity.

An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) is/are generic: 1-14.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species of (a) to (g) is different modification and each of the species of (a) to (g) is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species of (a) to (g) do not make a contribution over the prior art. The shared same or corresponding technical feature among the species of (a) to (g) is a genetically modified fungal strain capable of converting nicotinic acid mononucleotide (NaMN) to nicotinamide mononucleotide (NMN), wherein said strain comprising nicotinic acid mononucleotide amidating protein (NadE*) activity and this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of supra) and Sorci et al. (supra) as described above. 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656